Exhibit 10.2

 

AMENDMENT NO. 3


TO MORTGAGE BANKING AND

WAREHOUSE SERVICES AGREEMENT

 

Amendment No. 3 to Mortgage Banking and Warehouse Services Agreement, dated as
of December 15, 2015 (the “Amendment”), by and between PennyMac Loan Services,
LLC, a Delaware limited liability company (the “Service Provider”), and PennyMac
Corp., Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Service Provider and the Company are parties to that certain
Mortgage Banking and Warehouse Services Agreement, dated as of February 1, 2013
(the “Existing MBWS Agreement” and, as amended by this Amendment, the “MBWS
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing MBWS Agreement.

 

WHEREAS, the Service Provider and the Company have agreed, subject to the terms
and conditions of this Amendment, that the Existing MBWS Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing MBWS
Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Service Provider and the Company hereby agree that the
Existing MBWS Agreement is hereby amended as follows:

 

SECTION 1.      Exhibits. Exhibit A of the Existing MBWS Agreement is hereby
amended by deleting it in its entirety and replacing it with the form attached
hereto as Exhibit A.

 

SECTION 2.      Conditions Precedent. This Amendment shall become effective as
of the date first set forth above (the “Amendment Effective Date”), subject to
the satisfaction of the following conditions precedent:

 

2.1            Delivered Documents. On the Amendment Effective Date, each party
shall have received the following documents, each of which shall be satisfactory
to such party in form and substance:

 

(a)             this Amendment, executed and delivered by duly authorized
officers of the Service Provider and the Company; and

 

(b)             such other documents as such party or counsel to such party may
reasonably request.

 

SECTION 3.      Representations and Warranties. Each party represents that it is
in compliance in all material respects with all the terms and provisions set
forth in the Existing MBWS Agreement on its part to be observed or performed.

 

 

 

 

 



 1 

 

 

SECTION 4.      Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing MBWS Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms.

 

SECTION 5.      GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 6.      Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 7.      Conflicts. The parties hereto agree that in the event there is
any conflict between the terms of this Amendment, and the terms of the Existing
MBWS Agreement, the provisions of this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 



The Service Provider: PENNYMAC LOAN SERVICES, LLC       By: /s/ Anne D.
McCallion     Name: Anne D. McCallion
Title: Chief Financial Officer

 

 

 

The Company: PENNYMAC CORP.       By: /s/ Andrew S. Chang     Name: Andrew S.
Chang
Title: Chief Business Development Officer

 



 

 

 



 3 

 

 

EXHIBIT A

 

(Compensation)

 





Fulfillment Fees

 

The Fulfillment Fee for each Mortgage Loan purchased from an approved
Correspondent shall equal the product of (a) in the case of a Fannie Mae
Mortgage Loan or a Freddie Mac Mortgage Loan, (i) the product of .50% and (ii)
the aggregate unpaid principal balance of such Fannie Mae Mortgage Loan or
Freddie Mac Mortgage Loan, (b) in the case of a Ginnie Mae Mortgage Loan, (i)
the product of .88% and (ii) the aggregate unpaid principal balance of such
Ginnie Mae Mortgage Loan, and (c) in the case of any other Mortgage Loan not
otherwise contemplated in (a)-(b) above, the product of (i) .50%, and (ii) the
aggregate unpaid principal balance of such Mortgage Loan. Notwithstanding the
foregoing, the Service Provider may, in its sole discretion and with respect to
the purchase of any Mortgage Loan, reduce the amount of its Fulfillment Fee as
otherwise provided herein and credit the amount of such reduction toward the
amount of any reimbursement otherwise due from the Service Provider in
accordance with the following paragraph; provided, however, that such reduction
may only be credited to the reimbursement applicable to the month in which the
related Mortgage Loan was funded. The Fulfillment Fee with respect to each such
Mortgage Loan shall be due and payable by the Company upon the funding of such
Mortgage Loan by the Company.

 

In the event the Company purchases Mortgage Loans with an aggregate unpaid
principal balance in any month of greater than $2.5 billion, the Service
Provider shall reimburse the Company an amount equal to the percentage of such
aggregate unpaid principal balance relating to Mortgage Loans for which the
Service Provider collected Fulfillment Fees for such month, multiplied by the
sum of the following: (a) the product of (i) .025%, and (ii) the amount of
unpaid principal balance in excess of $2.5 billion and less than or equal to
$5.0 billion, plus (b) the product of (i) .05%, and (ii) the amount of unpaid
principal balance in excess of $5.0 billion. Any such reimbursement due from the
Service Provider to the Company as provided herein shall be paid within five (5)
Business Days of such determination.

 

Warehouse Fees

 

With respect to each Facility, the Service Provider shall be entitled to fees
that accrue (a) at a rate equal to $40,000 per annum for each of the first
twenty (20) Facilities active in any month and $10,000 per annum for each
additional Facility active in any month, and (b) in the amount of $50 with
respect to each Mortgage Loan that is subject to a Transaction thereunder. The
fee described in clause (a) shall accrue and be payable monthly not later than
the last Business Day of each month from and after the execution of the related
Facility Documents. The fee described in clause (b) shall accrue and be payable
monthly not later than the fifth (5th) Business Day following the month during
which the related Mortgage Loan first becomes subject to a Transaction.

 

 

 

 

 



 A-1 

 

 

Early Purchase Program Fees

 

With respect to each Early Purchase Program, the Service Provider shall be
entitled to fees that accrue (a) at a rate equal to $1,500 per annum, and (b) in
the amount of $35 with respect to each Mortgage Loan purchased by the Company
thereunder. The fee described in clause (a) shall accrue and be payable monthly
not later than the last Business Day of each month from and after the execution
of the Early Purchase Program documentation. The fee described in clause (b)
shall accrue and be payable monthly not later than the fifth (5th) Business Day
following the month during which the related Mortgage Loan first becomes subject
to a Transaction.

 

Notwithstanding anything in the Agreement to the contrary, the Service Provider
shall not be entitled to collect the Early Purchase Program Fees described in
clause (b) above under the heading Early Purchase Program Fees with respect to
any Mortgage Loans purchased by the Company under an Early Purchase Program to
the extent the Service Provider already collected Warehouse Fees with respect to
such Mortgage Loan under a Facility. In such instances, the Service Provider
shall be entitled to collect only the Warehouse Fees as described in clause (b)
above under the heading Warehouse Fees.

 

 

 

 

 



 A-2 

